Exhibit 10.40

SUPPLEMENTAL INDENTURE NO. 1 (this “Supplemental Indenture”), dated as of
February 13, 2012, between Zipcar Vehicle Financing LLC (“ZVF”) and Deutsche
Bank Trust Company Americas, a New York banking corporation, as trustee (the
“Trustee”) to the Amended and Restated Series 2010-1 Supplement, dated as of
May 11, 2011 (as amended, modified, restated or supplemented from time to time,
the “Series 2010-1 Supplement”), between ZVF and the Trustee, to the Amended and
Restated Base Indenture, dated as of May 11, 2011, between ZVF and the Trustee
(as amended, modified or supplemented as of the date hereof, exclusive of Series
Supplements, the “Base Indenture”).

WITNESSETH:

WHEREAS, ZVF and the Trustee wish to amend the Series 2010-1 Supplement to
modify certain definitions therein as herein set forth;

WHEREAS, Sections 12.2 and 12.3 of the Base Indenture and Section 6.9 of the
Series 2010-1 Supplement permit ZVF and the Trustee to effect certain amendments
to the Series 2010-1 Supplement, subject to the conditions set forth therein;

WHEREAS, each Series 2010-1 Noteholder, each Conduit Investor and each Committed
Note Purchaser wishes to consent to the terms hereof;

NOW, THEREFORE, based upon the mutual promises and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, intending to be legally bound,
hereby agree as follows:

AGREEMENTS

1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings assigned thereto in the Base Indenture or, if not defined therein,
the Series 2010-1 Supplement.

2. Consent. By agreeing, acknowledging and consenting to this Supplemental
Indenture by their signatures below, each Series 2010-1 Noteholder, each Conduit
Investor and each Committed Note Purchaser hereby consents to the amendments
effected by this Supplemental Indenture.



--------------------------------------------------------------------------------

3. Amendments to the Series 2010-1 Supplement.

(a) The defined term “Series 2010-1 Program Vehicle Depreciation Enhancement
Amount,” appearing in Article I, clause (b) of the Series 2010-1 Supplement, is
hereby deleted in its entirety and replaced with the following defined term:

“ “Series 2010-1 Program Vehicle Depreciation Enhancement Amount” means, as of
any date of determination, the product of (a) the Series 2010-1 Required Asset
Amount Percentage as of the immediately preceding Business Day and (b) the sum
of the Program Vehicle Depreciation Enhancement Amounts for all Pre-MRE Eligible
Program Vehicles as of such date.”

4. Effectiveness. This Supplemental Indenture shall be effective upon delivery
of executed signature pages by all parties hereto and satisfaction of the
conditions set forth in Section 12.3 of the Base Indenture and Section 6.9 of
the Series 2010-1 Supplement.

5. Reference to and Effect on the Series 2010-1 Supplement; Ratification.

(a) Except as specifically amended above, the Series 2010-1 Supplement is and
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.

(b) The execution, delivery and effectiveness of this Supplemental Indenture
shall not operate as a waiver of any right, power or remedy of any party hereto
under the Series 2010-1 Supplement, or constitute a waiver of any provision of
any other agreement.

(c) Upon the effectiveness hereof, each reference in the Series 2010-1
Supplement to “Series Supplement”, “hereto”, “hereunder”, “hereof” or words of
like import referring to the Series 2010-1 Supplement, and each reference in any
other Related Document to “Series 2010-1 Supplement”, “Amended and Restated
Series 2010-1 Supplement”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Series 2010-1 Supplement, shall mean and be a reference
to the Series 2010-1 Supplement as amended hereby.

6. Counterparts; Facsimile Signature. This Supplemental Indenture may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument. Any signature page
to this Supplemental Indenture containing a manual signature may be delivered by
facsimile transmission or other electronic communication device capable of
transmitting or creating a printable written record, and when so delivered shall
have the effect of delivery of an original manually signed signature page.

7. Governing Law. THIS SUPPLEMENTAL INDENTURE, AND ALL MATTERS ARISING OUT OF OR
RELATING HERETO IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE),
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

8. Headings. The descriptive headings of the various sections of this
Supplemental Indenture are inserted for convenience of reference only and shall
not be deemed to affect the meaning or construction of any of the provisions
thereof.

9. Severability. The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Supplemental Indenture. Whenever
possible each provision of this Supplemental Indenture shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Supplemental Indenture shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Supplemental Indenture.

10. Interpretation. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

11. Liability. The Trustee shall not be responsible for the validity or
sufficiency of this Supplemental Indenture.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed by their respective officers hereunto duly authorized as of
the day and year first above written.

 

ZIPCAR VEHICLE FINANCING LLC, By:  

/s/ Edward G. Goldfinger

Name: Edward G. Goldfinger Title: Treasurer

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee

By:  

/s/ Irene Siegel

Name: Irene Siegel Title: Vice President By:  

/s/ Maria Inoa

Name: Maria Inoa Title: Associate



--------------------------------------------------------------------------------

AGREED, ACKNOWLEDGED AND CONSENTED:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Series 2010-1 Noteholder
and Committed Note Purchaser

 

By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director By:  

/s/ Kostantina Kourmpetis

  Name: Kostantina Kourmpetis   Title: Managing Director

ATLANTIC ASSET SECURITIZATION LLC, as Conduit Investor

 

By:   CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as  Attorney-in-Fact

By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director By:  

/s/ Kostantina Kourmpetis

  Name: Kostantina Kourmpetis   Title: Managing Director